Citation Nr: 0213070	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  95-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right shoulder disability.

2.  Entitlement to an increase in a 20 percent rating for a 
cervical spine disability.

3.  Entitlement to an increase in a 20 percent rating for a 
lumbar spine disability.

4.  Entitlement to an increase in a 10 percent rating for 
residuals of a right ear stapedectomy with tinnitus and 
occasional dizziness.  

5.  Entitlement to an increase in a 10 percent rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from August 1968 to 
July 1993.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied increased evaluations for a right shoulder 
disability, cervical spine disability, lumbar spine 
disability, right ear hearing loss, and residuals of a right 
ear stapedectomy with tinnitus and occasional dizziness.  
Some of these issues were the subject of Board remands in 
March 1997 and September 1998.

On a VA Form 9 and an appeal hearing request form filed in 
October 2000, the veteran indicated her desire for a Board 
videoconference hearing at the RO.  Her representative noted 
on the August 2002 VA Form 646 that the veteran still desired 
a Board videoconference hearing.  Finally, a September 2002 
Report of Contact was received from the veteran's 
representative, indicated that he had contacted the veteran 
to determine if it was still her desire to testify at a Board 
videoconference hearing, and she answered affirmatively.  The 
case must be returned to the RO to schedule the veteran for a 
Board videoconference hearing.  38 U.S.C.A. § 7107 (West 
Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  

Accordingly, the case is remanded to the RO for the following 
action: 

The RO should schedule the veteran for a 
Board videoconference hearing at the RO.  
Thereafter, the RO should return the case 
to the Board in Washington, D.C.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


